Citation Nr: 1641640	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to July 22, 2015, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD with an initial 10 percent rating, effective October 8, 2009.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.

During the course of the appeal, in a July 2015 rating decision, the RO increased the rating for the Veteran's PTSD to 30 percent, effective October 8, 2009.  Further, in a February 2016 rating decision, a 50 percent rating was assigned for such disability, effective July 22, 2015.  The Veteran has not expressed satisfaction with the higher ratings.  Thus, the issue of entitlement to higher initial ratings remains in appellate status and has been characterized on the title page to reflect the periods under review. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran submitted an October 2011 substantive appeal (VA Form 9) in which he did not indicate whether he wanted a Board hearing.  Thereafter, the Veteran's representative submitted a June 2016 informal hearing presentation which stated "the Veteran never indicated the desire for a hearing but did not decline one either.  It remains unclear if the Veteran ever received notice of the incomplete section of his submission (38 C.F.R. 3.159)."  However, in October 2016, the representative contacted the Veteran and confirmed with him that he does not wish to have a Board hearing. 38 C.F.R. § 20.700 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to January 25, 2013, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as recurrent nightmares, difficulty sleeping, ongoing flashback, anxiety and moderate panic-like symptoms, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  As of January 25, 2013, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, flashbacks, isolation, depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss and disturbance of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to January 25, 2013, the criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  As of January 25, 2013, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in a December 2010 rating decision, service connection for PTSD was granted and an initial 10 percent rating was assigned, effective October 8, 2009.

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for PTSD was granted and initial rating was assigned in the December 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records, service personnel records, as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded VA examinations in November 2010 and July 2015 in conjunction with the claim decided herein.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full mental status examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411. See 38 C.F.R. § 4.130. A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. 
§ 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

Turning to the evidence of record, prior to filing his October 2009 claim, a February 2008 VA treatment record indicated a negative PTSD screen.  Subsequent to the October 2009 claim, the Veteran was afforded a November 2010 VA examination.

The Veteran reported to the November 2010 examiner that he has experienced symptoms of flashbacks, depression, reduced appetite, difficulty sleeping secondary to anxious ruminations of a generalized nature, and yearly panic-like symptoms.  The examiner reported the Veteran's symptoms were mild and had no impact on his work; however, they had an impact of his relationships but the Veteran remained sociable and liked to be around others.  In this regard, it was noted that, after service, the Veteran had worked in the coal mines for 13 years and at National Airport for 32.5 years fueling airplanes and ordering fuel.  He reported a good relationship with his supervisor and co-workers, and indicated that he did not have any problems at work.  Similarly, the Veteran reported a good relationship with his family members, to include his spouse of 61 years and their four children.

The examiner diagnosed the Veteran with chronic PTSD in partial remission, although at one point he met the full criteria for PTSD following World War II.  He noted that, in the past, the Veteran has persistently experienced recurrent recollections of the traumatic events of service; however, these feelings have largely dissipated except for ones triggered by specific events in his daily environment.  He noted the Veteran has remnants of increased arousal, including difficulty falling asleep linked to residual anxiety.

The examiner concluded that the Veteran had full PTSD after service and that, over the course of decades, the majority of his symptoms improved.  However, he still experiences symptoms of anxiety, periodic panic, and exaggerated startle response.  The examiner determined the Veteran's appearance and hygiene were found appropriate, his behavior was normal, affect was normal, communication was normal, memory was normal, as well as speech and concentration.  There was also no evidence of hallucinations, delusions, obsessive-compulsive behavior, impaired judgment, impaired thinking or suicidal or homicidal behavior.  Further, his GAF score was listed as 65, supportive of mild symptoms.  The examiner concluded that the Veteran's psychiatric symptoms were mild or transient but cause social impairment with decrease in work efficiency only during periods of significant stress.  At the present time, he only had minor subthreshold symptoms of PTSD, including residual anxious ruminations as well as occasionally depressed mood.

Thereafter, in a July 2011 VA treatment record, during group therapy, the Veteran discussed a life with no hope and how that negatively impacts others.  In an April 2012 VA record, the Veteran was found to have participated actively in the group therapy.  He also gave support to other Veterans and learned how other veterans benefited from their time in service.

A January 25, 2013, VA treatment record noted the Veteran was concerned about his extensive chronic depressive episodes.  The examiner reported the Veteran's traumatic in-service experiences have had a significant impact on his quality of life, including family relationships, socially, and with physical health.  He noted these daily challenges and constructs have manifested to the point that the Veteran necessitates ongoing therapy for his PTSD.  The opinion further noted the Veteran's distinctive behaviors associated with his disorder, which have exacerbated his stress to the point that it has hindered his ability to experience a normal life without intrusive thoughts, flashbacks, isolation, and depression.  He concluded that, given the severity of the Veteran's impulsive behavior, coupled by his vital need to attend weekly therapeutic counseling sessions, he is believed to have poor prospects.

Further, an April 2014 VA treatment record indicated the Veteran experienced occasional nightmares and depression and that he feels shaky when discussing his service.  The examiner found the Veteran to be well-groomed, pleasant, with good eye contact, a congruent mood, normal speech, logical thought process, and no suicidal or homicidal ideation or hallucinations.

In a December 2014 VA treatment record, the Veteran presented as well groomed, with euthymic mood, congruent affect, good insight, and good judgment, including normal thoughts and speech, and no suicidal or homicidal ideation.  Similarly, a July 2015 VA treatment record noted the Veteran's appearance was intact, he demonstrated normal speech, a saddened affect with euthymic mood, no thought disorder, and no suicidal or homicidal ideation.

Thereafter, the Veteran was afforded a July 2015 VA examination.  At such time, he reported that he had been doing worse since 2010, including a significant stressor of dealing with his wife's cancer.  He reported depression, an inability to do things he used to enjoy, concentration problems, anxiety which comes and goes, nightmares, avoidance, and ongoing sleep problems.  He further reported ongoing guilt and intrusive thoughts about his war experiences.

The examiner diagnosed the Veteran with chronic PTSD, including increased stressors of his own health problems, his wife's health issues, and aging.  She found that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  She indicated that such disability resulted in symptoms of hypervigilance, problems with concentration, sleep impairment, depression, anxiety, suspiciousness, panic attacks, mild memory loss, impairment of short and long term memory, and disturbances of motivation and mood.

The examiner further indicated the Veteran presented with appropriate appearance and hygiene, an affect that was tearful and congruent, with anxious and depressed moods, normal communication and concentration, as well as no panic attacks.  She found intrusive thoughts, avoidance, nightmares, and hypervigilance, with no hallucinations, delusions, or obsessive-compulsive behavior, as well as no impaired judgment or suicidal or homicidal ideation.

Based on review of the evidence set forth above and, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 50 percent rating, but no higher, effective January 25, 2013.  However, prior to that date, a rating in excess of 30 percent is not warranted and a rating in excess of 50 percent is not warranted at any point during the appeal period.

Prior to January 25, 2013, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  There is no evidence during the period of a flattened affect, abnormal speech, difficulty in understanding complex commands, or impairment of short and long-term memory.  While panic symptoms were noted, they were found to only be periodic in the November 2010 VA examination.

Further, prior to January 25, 2013, there was no impaired judgment, thought processes, or concentration, and no suicidal or homicidal ideations.  The November 2010 examiner indicated the Veteran's PTSD had no impact on his work but did, at times, affect his social relationships.  However, his relationship with his parents (while alive), his wife, and his children were all described as good.  Furthermore, while the Veteran was retired, it was noted that, after service, he worked in the coal mines for 13 years and at National Airport for 32.5 years fueling airplanes and ordering fuel.  He reported a good relationship with his supervisor and co-workers, and indicated that he did not have any problems at work.  Thus, the Board finds that such level of social and occupational impairment results in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), a finding that is consistent with a 30 percent rating.

However, the Board finds the rating for the Veteran's PTSD warrants an increase to 50 percent, but no higher, effective January 25, 2013, the date of the VA treatment record showing an increase in symptomatology.  As of such date, his PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of his psychiatric symptomatology, to include depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, and disturbances of motivation and mood.  However, an even higher rating is not warranted as the Veteran's PTSD symptomatology does not result in more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the January 2013 treatment record indicated the Veteran's traumatic experiences had a significant impact on his quality of life, including with family relationships.  The examiner noted the Veteran's condition hindered his ability to experience a normal life without intrusive thoughts, flashbacks, isolation, and depression.  Further, the July 2015 VA examiner concluded the Veteran's condition results in occupational and social impairment with reduced reliability and productivity, including symptoms of panic attacks, impairment of short and long-term memory, avoidance, hypervigilance, as well as disturbances of motivation and mood.  Therefore, by resolving all doubt in his favor, the Board finds that the Veteran's PTSD symptomatology, and the resulting impact on his social and occupational functioning, results in a 50 percent rating, but no higher, as of January 25, 2013.

In denying a rating in excess of 50 percent, the Board notes that, as indicated previously, a 70 percent rating is warranted if there is occupational and social impairment, with deficiencies in most areas.  Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  Specifically, the Veteran has never reported homicidal or suicidal ideation, hallucinations, obsessiveness, illogical speech, near-continuous panic or depression, impaired impulse control, neglect of personal hygiene or appearance, or the inability to establish and maintain effective relationships.

In this regard, while the Veteran has reported panic attacks, the July 2015 examiner noted the panic attacks occur weekly or less often.  The Veteran has also reported depression; however, there is no evidence that it is near-continuous or affects his ability to function independently, appropriately, and effectively.

Regarding the Veteran's ability to establish and maintain effective relationships, the January 2013 record indicated the traumatic in-service experiences had a significant impact on his quality of life, including with family relationships and socially.  However, the record reflects that the Veteran worked after service for over 45 years in coal mines and at the airport.  Further, he has routinely described a good relationship with his parents (while alive), five siblings, spouse, and four children.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include recurrent nightmares, difficulty sleeping, flashbacks, and avoidant behaviors at times. See Mauerhan at 436.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent prior to January 25, 2013, or in excess of 50 percent thereafter under the General Rating Formula as they are not of such a duration, frequency, or severity so to result in occupational and social impairment with reduced reliability and productivity or occupational and social impairment with deficiencies in most areas, respectively.  In this regard, as indicated previously, the Veteran had good work relationships with supervisors and coworkers, as well as with all his family members.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board finds there was no evidence of delusions or significant cognitive impairment found on mental status examination, as well as no indication of homicidal or suicidal ideation.  VA examinations conducted in November 2010 and July 2015 found the Veteran's thought process and content to be unremarkable, or without impairment or delusions.  Further, VA treatment records, including the January 2013 report, also showed no perceptual disturbance such as delusions, hallucinations, mania, or psychosis.  The July 2015 examiner found impairment of short and long-term memory; however, there was no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula at any time during the appeal period.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout each period on appeal; therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. See Vazquez-Claudio.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected PTSD.  Thus, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his PTSD renders him unemployable.  In this regard, the record reflects that the Veteran worked for over 45 years in coal mines and at the airport and then retired.  Furthermore, as previously discussed, the evidence fails to demonstrate that the Veteran's PTSD has resulted in total occupational impairment at any point during the appeal period.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In conclusion, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted prior to January 25, 2013.  However, by affording the Veteran the benefit of the doubt, the Board finds that an initial rating of 50 percent, but no higher, is warranted as of January25, 2013.  In reaching such determinations, the Board finds the preponderance of the evidence is against an initial rating in excess of 30 percent prior to January 25, 2013, and in excess of 50 percent thereafter.  Therefore, the benefit of the doubt doctrine is not further applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to January 25, 2013, an initial rating in excess of 30 percent for PTSD is denied.

As of January 25, 2013, an initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


